 Case: 4:20-cv-00907-MTS Doc. #: 22 Filed: 08/21/20 Page: 1 of 3 PageID #: 120




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CAROLINE MCCLANAHAN,                           )
on behalf of herself and all others            )
similarly situated,                            )
                                               )
                       Plaintiffs,             )
                                               )
v.                                             ) Case: 4:20-cv-00907-AGF
                                               )
WEBSTER UNIVERSITY,                            )
                                               )
                       Defendant.              )


                     DEFENDANT WEBSTER UNIVERSITY’S
        MOTION TO STAY DISCOVERY PENDING RESOLUTION OF MOTION
     TO DISMISS (DKT NOs. 18 & 19) AND MOTION TO STRIKE (DKT NOs. 20 & 21)

        Defendant Webster University respectfully moves this Court to stay discovery in this case

pending the Court’s ruling on Webster’s Motion to Dismiss (Dkt# 18, 19) and Motion to Strike

(Dkt # 20, 21). If either motion is granted, even in part, it would significantly narrow the claims

and class members at issue, if not dispose of this litigation altogether. In light of the nature of the

claims, discovery could be broad and onerous. A stay is therefore appropriate to avoid expensive and

potentially unnecessary discovery.

        In support of its Motion, Webster relies on and incorporates by reference the Memorandum

of Law filed contemporaneously herewith.




                                                  1
Case: 4:20-cv-00907-MTS Doc. #: 22 Filed: 08/21/20 Page: 2 of 3 PageID #: 121




                                         ARMSTRONG TEASDALE LLP



    Dated: August 21, 2020               /s/ Travis R. Kearbey
                                         Travis R. Kearbey #58964MO
                                         7700 Forsyth Blvd., Suite 1800
                                         St. Louis, Missouri 63105
                                         314.621.5070
                                         314.621.5065 (facsimile)
                                         tkearbey@atllp.com

                                         and

                                         Charles Steese (pro hac vice)
                                         IJay Palansky, (pro hac vice)
                                         4643 South Ulster Street, Suite 800
                                         Denver, Colorado 80237
                                         Telephone: 720.200.0676
                                         Fax: 720.200.0679
                                         csteese@armstrongteasdale.com
                                         ipalansky@armstrongteasdale.com

                                         ATTORNEYS FOR DEFENDANT
                                         WEBSTER UNIVERSITY




                                     2
 Case: 4:20-cv-00907-MTS Doc. #: 22 Filed: 08/21/20 Page: 3 of 3 PageID #: 122




                               CERTIFICATE OF SERVICE

        I hereby certify that on August 21, 2020, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon all parties
of record.

                                                   /s/ Travis R. Kearbey




                                               3
